SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

696
CA 11-00319
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, GORSKI, AND MARTOCHE, JJ.


IN THE MATTER OF ALFONS J. POHOPEK,
PETITIONER-APPELLANT,

                     V                                            ORDER

TOWN OF WESTERN ZONING BOARD OF APPEALS AND
DONALD CROFT, RESPONDENTS-RESPONDENTS.


GUSTAVE J. DETRAGLIA, JR., UTICA, FOR PETITIONER-APPELLANT.

CHARLES W. ENGELBRECHT, ROME, FOR RESPONDENT-RESPONDENT TOWN OF
WESTERN ZONING BOARD OF APPEALS.


     Appeal from a judgment (denominated order) of the Supreme Court,
Oneida County (Anthony F. Shaheen, J.), entered June 29, 2010 in a
proceeding pursuant to CPLR article 78. The judgment dismissed the
petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   June 10, 2011                        Patricia L. Morgan
                                                Clerk of the Court